Citation Nr: 0506624	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946; he was held by the German government as a prisoner of 
war (POW) for over 20 months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board notes that, in April 2002, the veteran requested a 
hearing before the Board at the RO.  However, in light of the 
Board's decision herein to grant the full award of benefits 
on appeal, the case will not be remanded for a travel Board 
hearing.

The Board has granted the veteran's motion to advance the 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2004). 


FINDING OF FACT

The social and industrial impairment from the veteran's PTSD 
more nearly approximates total than social and industrial 
impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The veteran's PTSD is 100 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted a claim for an increased (greater than 
50 percent) rating for PTSD in June 2001.

A September 2001 VA examination report notes the veteran's 
complaints of extreme sleep impairment.  He indicated that he 
was only able to sleep three hours at time because of 
horrible nightmares.  The veteran also complained of frequent 
flashbacks and depression.  He reported a need to isolate.  
He indicated that he had only three friends outside of his 
family members.  Upon examination, speech was slowed and 
affect was clearly depressed.  The veteran was anxious; he 
had some difficulty modulating emotions.  He was quick to 
become overwhelmed and physically demonstrated this by 
shuddering and becoming tearful.  The veteran experienced a 
flashback during the examination; he began to see the faces 
of German soldiers and the hats of SS men.  The global 
assessment of functioning (GAF) score was 55.  The diagnoses 
included PTSD and generalized anxiety disorder.  The examiner 
stated that the veteran's 

symptoms appear to be moderate to severe 
at this time.  If he were able to be 
employed it is likely that his emotional 
functioning would have a significant 
impairment on his occupational 
functioning; however, the veteran is 
close to 80 years of age.  With regard to 
social functioning there has been a 
moderate impact on his social functioning 
from his PTSD symptoms given that he is 
fairly isolative and only socializes on a 
regular basis with family and a few close 
friends.

A December 2001 statement from the coordinator of VA's ex-POW 
program notes the veteran's complaints of recurrent 
nightmares, irritability, anger, flashbacks, intense feelings 
of detachment and estrangement, poor concentration, intrusive 
thoughts, and chronic sleep disturbance.  It was noted that 
the veteran had been socially isolated for many years, but 
did appear to bond somewhat with other ex-POWs.  

VA outpatient treatment records dated from 2002 to 2003 note 
the veteran's ongoing treatment for PTSD.

A June 2003 VA examination report notes the veteran's ongoing 
complaints of nightmares, depression, passive suicidal 
ideation, anxiety and panic attacks.  Upon examination, mood 
was depressed.  Affect was constricted.  During the 
examination, the veteran became extremely distressed when 
talking about his nightmares.  The veteran reported some 
paranoid ideation, occurring approximately 10 times a year.  
The veteran's judgment and insight were good.  The GAF score 
was 50.  The diagnosis was PTSD, which the examiner described 
as chronic, and moderate to severe.  The examiner stated, 
"Given the veteran's psychiatric incapacity as well as his 
advanced age he would not be employable."

An April 2004 VA examination report notes that the veteran 
was sleeping three or four hours at best with the help of 
medication.  He complained of nightmares, poor appetite, 
intrusive thoughts, and flashbacks.  He stated that it was 
hard to relate to people; he isolated himself to reduce 
anxiety.  Upon examination, mood was pensive; affect was 
restricted and depressed.  Speech and thought processes were 
slowed.  The veteran noted passive suicidal ideation (a wish 
for his suffering to be over), but he had no plan for self-
harm.  He denied homicidal ideation.  The veteran indicated 
that he was more forgetful lately.  The examiner noted that, 
according to the veteran's chart, his PTSD and depression may 
also contribute to his reported functional decline in memory.  
The GAF score was 49.  The diagnoses included PTSD and 
depression, not otherwise specified.  The examiner stated 
that the veteran's 

current functioning is seriously 
impaired, mostly due to his isolation, 
cognitive difficulties, likely due to at 
least in part to his preoccupation with 
intrusive thoughts and flashbacks, and 
the severity of his mood.  I see the 
veteran's depressed mood as a direct 
outgrowth from PTSD, and these two 
diagnoses should not be considered as 
separate but inextricably linked.  

At this time, the veteran is not working, 
and his psychiatric difficulties would 
severely impact employability.  He is not 
able to concentrate, focus, tend to 
things.  His depressed mood impacts on 
socialization and motivation.  

By rating decision dated in August 2004, the veteran was 
awarded a total rating based on individual unemployability 
due to service-connected disabilities, effective April 13, 
2004.  

An April 2004 statement from a VA staff psychiatrist notes 
that, since service, the veteran has suffered from severe 
nightmares, causing him to wake up screaming.  The 
psychiatrist also noted the veteran's complaints of worsening 
flashbacks and depression.  The psychiatrist stated that the 
veteran was "severely affected by his psychiatric condition 
. . . and is not employable, due to his age and physical 
limitations as well."

VA outpatient treatment records dated in 2004 note the 
veteran's ongoing treatment for PTSD.

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity 
caused by a given disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal  hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

In the case at hand, the evidence of record includes medical 
records showing treatment and diagnoses of chronic PTSD.  A 
September 2001 VA examination report notes the veteran's need 
to isolate.  The examiner noted that the veteran was no 
longer working as he was almost 80 years old, but opined that 
the veteran's emotional functioning would significantly 
impair his occupational functioning.  In June 2003, the VA 
examiner stated that the veteran would not be employable.  In 
April 2004, the VA examiner stated that the veteran's current 
functioning was seriously impaired due to his isolation, 
cognitive difficulties, intrusive thoughts, flashbacks and 
depressed mood.  The examiner further opined that the 
veteran's service-connected psychiatric disability had a 
severe impact on the veteran's employability.  

Based on the entire record of evidence, and with resolution 
of all reasonable doubt in the veteran's favor, the Board 
concludes that the social and industrial impairment from the 
veteran's PTSD more nearly approximates the total impairment 
required for a 100 percent evaluation than the lesser 
impairment required for a 70 percent evaluation.  
Accordingly, a 100 percent rating is warranted under 
Diagnostic Code 9411.  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the  
payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


